UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 23, 2010 eLayaway, Inc. (f/k/a Tedom Capital, Inc.) (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 333-148516 20-8235863 (Commission File Number) (IRS Employer Identification No.) 1625 Summit Lake Drive, Suite 205, Tallahassee, FL (Address of Principal Executive Offices) (Zip Code) (850) 219-8210 Registrant’s telephone number, including area code (Former name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On August 23, 2010, eLayaway, Inc. (“eLayaway”) contracted with Garden State Securities, Inc. to serve as an exclusive selling / placement agent for eLayaway. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 27, 2010 eLAYAWAY, INC. By: /s/ Douglas R. Salie Douglas R. Salie Chief Executive Office INDEX TO EXHIBITS Exhibit No. Description eLayaway, Inc. and Garden State Securities, Inc. agreement dated August 23, 2010.
